Exhibit 10.2

 

Bank Use Only:    Customer Number                                             
Account Number                                          

COMMERCIAL PROMISSORY NOTE

 

Lender:    Fifth Third Bank    Borrower:    Computer Software
Innovations, Inc. Amount:    $700,000.00           Type:    Term Loan          
Date:    March 6, 2012          

FOR VALUE RECEIVED, COMPUTER SOFTWARE INNOVATIONS, INC., a Delaware corporation
(“Borrower”), promises to pay to FIFTH THIRD BANK (“Bank”), or order, the
principal sum of Seven Hundred Thousand and No/100ths Dollars ($700,000.00),
together with interest, fees, premiums, charges and costs and expenses as set
forth in this Note. Payments by Borrower under this Note will be made as
provided in this Note or in the Credit Agreement. Payments will be made at the
office of Bank, or such other place as Bank may designate in writing from time
to time.

TERMS

Interest Rates

Except as provided below, prior to maturity of this Note, interest will accrue
on the unpaid principal of this Note at an interest rate per annum equal to
2.25% plus the LIBOR Rate (the “Applicable Rate”). The “LIBOR Rate” means the
rate (rounded upwards, if necessary, to the next 1/8 of 1% and adjusted for
reserves if Bank is required to maintain reserves with respect to relevant
advances) fixed by the British Bankers’ Association at 11:00 a.m., London time,
relating to quotations for the one month London InterBank Offered Rates on
U.S. Dollar deposits as published on Bloomberg LP, or, if no longer provided by
Bloomberg LP, such rate as shall be determined in good faith by the Bank from
such sources as it shall determine to be comparable to Bloomberg LP (or any
successor) as determined by Bank at approximately 10:00 a.m. Cincinnati, Ohio
time on the relevant date of determination. The LIBOR Rate shall initially be
determined as of the date of the initial advance of funds to Borrower under this
Note and shall adjust effective on the first day of each calendar month
thereafter.

In the event that Bank shall have determined, which determination shall be
final, conclusive and binding, that by reason of circumstances occurring after
the date of this Note affecting the London interbank market, (i) adequate and
fair means do not exist for ascertaining the LIBOR Rate on the basis provided
for in this Note, or (ii) any applicable law, treaty, government rule,
regulation, guideline or order, or compliance therewith by Bank, prohibits or
restricts or makes impossible the charging of interest based on the LIBOR Rate,
or (iii) the charging of interest based on the LIBOR Rate has become
impracticable, or would cause Bank material hardship, and Bank so notifies
Borrower (by telephone confirmed in writing or by telecopy) of such
determination, then until Bank notifies Borrower that the circumstances giving
rise to such notice no longer exist, interest shall accrue and be payable on the
unpaid principal balance of this Note from the date Bank so notifies Borrower
until the Maturity Date (as hereinafter defined) at a fluctuating rate of
interest per annum equal to the Prime Rate plus or minus such margin as would be
required in order that such interest rate would be equal to the interest rate
then in effect under this Note on the date of such determination, such margin to
remain fixed thereafter so long as the interest



--------------------------------------------------------------------------------

rate hereunder is based on the Prime Rate. The term “Prime Rate” means the rate
of interest per annum announced by Bank from time to time and adopted as its
Prime Rate. The Prime Rate is one of several rate indexes employed by Bank when
extending credit, and not necessarily the lowest rate. Any change in the
interest rate resulting from a change in Bank’s Prime Rate shall become
effective as of the opening of business on the effective date of the change.

Any time during which a Rate Management Agreement is then in effect with respect
to this Note, the provisions contained in Section the first paragraph of this
Section which round up the interest rate to the nearest 1/8th shall be
disregarded and no longer of any force and effect, notwithstanding anything to
the contrary contained in this Note. These “round up” provisions appear as a
parenthetical as follows: (rounded upwards, if necessary to the next 1/8th of
1%).

This is a variable rate note. The rates at which interest accrues under this
Note may change from time to time. Any changes in the interest accrual rates
will equal changes in the variable rate index to which such interest rates are
tied. Bank will not have any obligation to notify Borrower of adjustments in any
interest rates under this Note or any of the other Credit Documents. Adjustments
to any rate of interest will be effective as of the first day of following
month.

All interest payable under this Note will be calculated monthly and will accrue
daily on the basis of the actual number of calendar days elapsed and a year of
three hundred sixty (360) calendar days. All accrual rates of interest under
this Note will be contract rates of interest, whether a pre-default rate or a
default rate, and references to contract rates in any Credit Documents executed
and delivered by Borrower or others to Bank in connection with this Note will be
to such contract rates.

Payment Terms

Prior to the Maturity Date or acceleration of the Obligations evidenced hereby
by the Bank, principal and interest will be paid as follows: equal consecutive
monthly payments of principal and interest based upon a twenty (20) month
amortization in the amount of Forty Thousand and No/100ths Dollars ($40,000.00)
each (the “Payment Amount”), commencing on April 1, 2012, and continuing on the
same day of each calendar month thereafter until October 6, 2013 (the “Maturity
Date”), when one final payment of the entire balance of principal, interest,
fees, premiums, charges and costs and expenses then outstanding on this Note
will be due and payable in full.

The level payment amount is calculated on the assumption that each periodic
payment will be made on the date when due, and if there is any variation in the
actual payment dates, there may be an additional amount due on the Maturity
Date. Any amortization schedule provided to the Borrower is only an estimate,
and is superseded by the terms of this Note regarding the accrual and payment of
interest. Whenever increases occur in the Applicable Rate, the Bank may, at its
option, do one or more of the following: (a) increase the Payment Amount to
ensure that this Note will be paid off by the Maturity Date; (b) increase the
Payment Amount to cover accruing interest; (c) increase the number of
installments to be made by the Borrower; and/or (d) continue the Borrower’s
installments at the same Payment Amount and increase the Borrower’s payment to
be made on the Maturity Date.

Whenever any payment is stated to be due on a day which is not a Business Day,
such payment will be made on the next following Business Day and such extension
of time will be included in computing interest or fees, if any, in connection
with such payment. Unless an Event of Default shall have occurred and be
continuing, all payments shall be applied (i) first to the payment of late fees
and delinquent interest on the outstanding principal balance; (ii) next to the
payment of interest then due and payable on the outstanding principal balance;
and (iii) the remainder to the reduction of outstanding principal; or in such
other order as Bank may determine in its sole discretion. The principal and
interest shall be payable in lawful money of the United States which shall be
legal tender for public and private debts at the time of payment.

 

2



--------------------------------------------------------------------------------

Borrower may prepay all or part of this Note, at any time without advance notice
to Bank or penalty or premiums, which prepaid amounts shall be applied to the
amounts due in reverse order of their due dates.

Supporting Documents

Borrower and Bank entered into that certain Credit Agreement on March 6, 2012
(as amended or modified from time to time, the “Credit Agreement”). The terms of
the Credit Agreement are incorporated into this Note. Proceeds of this Note will
be advanced in accordance with the Credit Agreement.

This Note is secured by the Collateral pursuant to the Security Documents, and
all terms, covenants and conditions thereof are hereby incorporated herein by
this reference as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement, the
Security Documents and the other Credit Documents.

Late Charges and Expenses

If any payment is not paid when due (whether by acceleration or otherwise) or
within ten (10) days thereafter, Borrower agrees to pay to Bank a late payment
fee of 5% of the payment amount, with a minimum fee of $20.00. After an Event of
Default, Borrower agrees to pay to Bank a fixed charge of $25.00, or Borrower
agrees that Bank may, without notice, increase the Interest Rate by three
percentage points (3%) (the “Default Rate”), whichever is greater. Bank may
impose its customary non-sufficient funds fee for any check that is presented
for payment that is returned for any reason. In addition, Bank may charge loan
documentation fees as may be reasonably determined by the Bank.

Default and Acceleration

For purposes hereof, an “Event of Default” shall mean an Event of Default as
defined in the Credit Agreement and/or the other Credit Documents.

Upon the occurrence of an Event of Default under this Note, (1) the entire
unpaid principal balance of this Note and all interest, fees, premiums, charges,
costs and expenses owing and to be owing under this Note, and all other amounts
due hereunder and under the other Credit Documents shall become or may, at the
option of Bank, become immediately due and payable, without notice or demand,
and (2) the Bank may, both before and after acceleration, exercise any of and
all of its other rights and remedies under this Note and the other Credit
Documents, as well as any additional rights and remedies it may have at law or
in equity. Upon the occurrence of an Event of Default, Borrower will also pay to
Bank, in addition to the amount due, all costs of collecting, securing or
attempting to collect or secure this Note, or foreclosing on or acquiring
possession of the Collateral (as defined in the Credit Agreement), including
without limitation, court costs and reasonable attorneys’ fees based on actual
time incurred at the attorneys’ customary hourly rates, whether incurred without
the commencement of a suit, in any trial, arbitration, or administrative
proceeding, or in any appellate or bankruptcy proceeding.

The failure by Bank to exercise any of its options will not constitute a waiver
of the right to exercise same in the event of any subsequent default.

Break Funding Indemnification. The Borrower agrees to indemnify the Bank against
any liabilities, losses or expenses (including, without limitation, loss of
margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any advance (or any part thereof)
bearing interest under the LIBOR Rate which the Bank sustains or incurs as a
consequence of either (a) the Borrower’s failure to make a payment on the due
date thereof, (b) the Borrower’s revocation (expressly,

 

3



--------------------------------------------------------------------------------

by later inconsistent notices or otherwise) in whole or in part of any notice
given to the Bank to request, convert, renew or prepay any advance bearing
interest under the LIBOR Rate or (c) the Borrower’s payment or prepayment
(whether voluntary, after acceleration of the maturity of this Note or
otherwise) or conversion of any advance bearing interest under the LIBOR Rate on
a day other than the last day of the applicable interest period. A notice as to
any amounts payable pursuant to this paragraph given to the Borrower by the Bank
shall, in the absence of bad faith or manifest error, be conclusive and shall be
payable upon demand. The Borrower’s indemnification obligations hereunder shall
survive the payment in full of the advances and all other amounts payable
hereunder and termination of the Credit Agreement.

General Terms

Bank shall not by an act, delay, omission or otherwise be deemed to have waived
any of its rights or remedies, and no waiver of any kind shall be valid unless
in writing and signed by Bank.

All rights and remedies of Bank under the terms of this Note and applicable
statutes or rules of law shall be cumulative, and may be exercised successively
or concurrently.

Borrower agrees that as of the date hereof there are no defenses, equities or
setoffs with respect to the obligations set forth herein.

Each of the Borrower and all sureties, endorsers, guarantors and any other party
now or hereafter liable for the payment of this Note in whole or in part, hereby
waives presentment, demand, protest, notice of protest, notice of dishonor and
nonpayment, notice of intent to accelerate and all other notices (except any
notices which are specifically required by this Note or any other Credit
Document), filing of suit and diligence in collecting this Note or enforcing any
of the security herefor.

Time is of the essence for the performance of all of Borrower’s covenants and
agreements set forth in this Note, including its payment obligations under this
Note.

Payment of this Note in whole or in part, or any other partial or full
satisfaction or discharge of Borrower’s obligations under this Note, will not
release or otherwise terminate any of the security interests or liens created by
any of the Security Documents, or entitle any person to a release or termination
thereof; the terms of each Security Document will be determinative of when and
the conditions under which any of the security interests or liens created by
such Security Document will be released or otherwise terminated.

This Note will be governed by the substantive laws of the State of South
Carolina, excluding, however, the conflict of law and choice of law provisions
thereof. Borrower submits to the jurisdiction of either the state courts of the
jurisdiction whose laws govern this Note, or a United States District Court for
any federal district in such jurisdiction, over any action or proceeding arising
from or related to this Note; and, Borrower irrevocably waives the defense of
improper venue or an inconvenient forum.

Each provision of this Note will be interpreted in a manner so as to be valid
under applicable law, but if any provision of this Note is held invalid under
such law by a court or other tribunal of competent jurisdiction, the provision
will be ineffective to the extent of such invalidity without invalidating the
remainder of such provision or the remaining provisions of this Note, or the
application thereof will be in a manner and to an extent permissible under
applicable law.

If the rate at which interest accrues under this Note exceeds at any time the
maximum contract rate which may be charged to or collected from Borrower on the
Term Loan under applicable law, or if any fees, premiums, charges or costs and
expenses assessed against or collected from Borrower exceed those permitted by
law, then ipso facto the same will be reduced to the limits prescribed by law;
and, if Bank receives any interest, fees, premiums, charges or costs and
expenses in excess of any limits prescribed by law, such excess will be applied
to the reduction of the principal balance owing under this Note in the inverse
order of its maturity, even if not then due, or at the option of Bank, paid to
Borrower.

 

4



--------------------------------------------------------------------------------

Borrower, to the extent permitted by law, waives any right to a trial by jury in
any action or proceeding arising from or related to this Note.

This Note will apply to and bind Borrower’s successors and assigns. At any time
or times and without notice to Borrower or any other person, Bank may sell one
or more participations in the Credit Facility and may assign this Note in whole
or in part; and, this Note will apply to, be binding upon and inure to the
benefit of each one of and all of Bank’s participants, successors and assigns,
including any person that may administer or service this Note for any holder of
this Note or any participants in the Credit Facility. Bank may disclose
financial and other information concerning Borrower and any other person
obligated on the Credit Facility to any participant or prospective participant,
and to any assignee or prospective assignee, to the extent permitted by
applicable law.

This Note and the other Credit Documents contain the entire and final agreement
between Borrower and Bank relative to the Loans. Bank will be under no
obligation to extend, renew or refinance the Credit Facility, or amend, modify
or change any provision of this Note. This Note and any of the rights and
remedies of any of the parties to this Note may not be changed or waived orally,
but only by an agreement in writing signed by the party against whom enforcement
of any change or waiver is sought.

Definitions

In this Note: (1) “Borrower” refers to all signatories of this Note collectively
and severally, as the context of this Note requires, and all signatories of this
Note will be and the same are jointly and severally liable hereunder; (2) “Term
Loan” is defined in the Credit Agreement; (3) “maturity of this Note” refers to
the date on which payment of the entire balance of principal then outstanding on
this Note becomes due and payable in full, whether on the Maturity Date, by
acceleration or otherwise; (4) “Note” refers to this Commercial Promissory Note
as amended or modified from time to time; (5) “Security Documents” is defined in
the Credit Agreement; and (6) any terms defined in the Credit Agreement that are
not defined in this Note will have the meanings given thereto in the Credit
Agreement, and the rules of construction or rules related to use of terms in the
Credit Agreement will apply to this Note.

[Signatures Begin on Following Page]

 

5



--------------------------------------------------------------------------------

EXECUTED under SEAL by the undersigned as of the day and year first above
stated.

 

BORROWER:      COMPUTER SOFTWARE INNOVATIONS, INC.    Witness: By: /s/ Nancy K.
Hedrick                            Print Name: Nancy K. Hedrick   

/s/ Erika Newsom

Title: Chief Executive Officer    Print Name: Erika Newsom

STATE OF SOUTH CAROLINA

COUNTY OF GREENVILLE

I, Erika Newsom, a Notary Public for the County and State aforesaid do hereby
certify that Nancy K. Hedrick, the Chief Executive Officer of COMPUTER SOFTWARE
INNOVATIONS, INC., a Delaware corporation, personally appeared before me this
day and acknowledged the due execution of the foregoing instrument.

Witness my hand and official seal this 23rd day of February, 2012.

 

  

/s/ Erika Newsom

   Notary Public

 

My Commission Expires: April 16, 2020

 

6